Citation Nr: 0620140	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-11 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with a history of thoracolumbar scoliosis, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
June 1995.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a May 2002 rating decision in 
which the RO, inter alia, granted the veteran a compensable 
rating to 10 percent for service-connected lumbosacral strain 
with history of thoracolumbar scoliosis , effective August 2, 
2001; and granted the veteran's petition to reopen his claim 
for service connection for bronchitis, but denied the claim 
on the merits.  The RO also determined that new and material 
evidence to reopen the veteran's claims for service 
connection for a bilateral ankle disorder, for cellulitis of 
the right leg, and for a blood disorder secondary to 
cellulitis of the right leg had not been received.

The veteran filed a notice of disagreement (NOD) in September 
2002, and the RO issued a statement of the case (SOC) in 
March 2003, at which time the RO increased the assigned 
rating for the veteran's service-connected lumbosacral strain 
to 20 percent.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2003. 

In February 2005, the Board rendered a decision on the 
veteran's petition to reopen his claims for service 
connection for bronchitis, bilateral ankle disability, for 
cellulitis of the right leg, and for a blood disorder 
secondary to cellulitis of the right leg on the merits, and 
remanded the claim for a rating greater than 10 percent for 
service-connected low back disability case to the RO for 
further development of the evidence and for due process 
development.  Following its completion of the Board's 
requested actions, the RO continued the denial of the 
veteran's claim (as reflected in a November 2005 and a March 
2006 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Prior to September 26, 2003, the medical evidence 
pertinent to the claim reflects complaints of low back pain 
with occasional spasms; despite complaints of pain, the 
appellant retained nearly full range of motion on 
examination, and there was no appreciable neurological 
pathology, muscle atrophy, incoordination, or loss of 
strength.

3.  Since September 26, 2003, apart from a temporary 
exacerbation, the veteran has had back flexion to 90 degrees, 
extension to 20 degrees, lateral flexion to 30 degrees and 
rotation to 75 degrees, bilaterally; while the veteran has 
reported some discomfort at extremes, such pain has been 
described as "mild" and there is no objective evidence of 
pain, weakness or excess fatigability or incoordination.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent rating for 
lumbosacral strain with a history of thoracolumbar scoliosis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Code 5295 (as in effect prior 
to September 26, 2003); and General Rating Formula (for 
renumbered Diagnostic Codes 5235-5243) (as in effect since 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

In the September 2001 pre-rating letter, the RO notified the 
appellant and his representative of the need for evidence 
showing that his disability had increased in severity.  The 
letter explained that this evidence may be a statement from a 
doctor containing physical and clinical findings, the results 
of any laboratory tests or x-rays, and the dates of 
examinations and tests.  In addition to that letter, 
correspondence of April 2005 included the foregoing and also 
indicated that the appellant could submit statements from 
other individuals who are able to describe from their own 
knowledge and personal observations the manner in which the 
disability had worsened.  The April 2005 letter further 
indicated that treatment records were pertinent to the claim, 
and explained what constitutes treatment records.  After the 
letter, the appellant and his representative were afforded 
opportunities to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and he has been 
afforded ample opportunity to submit such information and 
evidence.

Thereafter, he was afforded the opportunities to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the September 2001 and April 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 


any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the April 
2005 letter, the RO fully notified the veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies; requested that the veteran to identify and provide 
the necessary releases for any private medical providers from 
whom he wanted the RO obtain and consider evidence; and 
invited the veteran to submit any additional evidence in 
support of his claim.  The letter also specified that the 
veteran should send in any medical records he had that 
demonstrated that his condition had worsened.  The RO 
indicated that it would obtain any private medical records 
for which sufficient information and authorization was 
furnished; and that the RO would also obtain an pertinent VA 
records if the veteran identified the date(s) and place(s) of 
treatment.  Furthermore in the April 2005 letter, the veteran 
was invited to submit "all pertinent evidence in his 
possession" pertaining to his claim on appeal, to include 
medical evidence or statements from persons who were 
qualified to comment on the veteran's conditions.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims.  As 
indicated above, the four Pelegrini's content of notice 
requirements clearly have been met in this case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the May 2002 rating action on appeal.  
However, the Board finds that any delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudications, 
in that the claim was fully developed and readjudicated after 
notice was provided.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In this regard, as indicated above, in the March and 
September 2004 notice letters, the RO more fully advised the 
veteran of VA's responsibilities to notify and assist him in 
his claim.  Moreover, the letters notified the veteran what 
was needed to substantiate his claim and also identified the 
evidence that had been considered with respect to the claim.  
The RO considered additional evidence, and the veteran was 
afforded opportunities to provide information and/or evidence 
in support of the claim.  Thereafter, the RO readjudicated 
the veteran's claim on the basis of all the evidence of 
record in November 2005 and March 2006, as reflected in SSOCs 
issued at those times.  In response to these documents, the 
veteran has not identified any additional medical treatment 
providers from whom he wanted the RO to obtain records.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD 
Corp., 159 F.3d 534; Cf. 38 C.F.R. § 20. 1102.

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this 
appeal, the veteran's status is not at issue and the original 
rating criteria along with the revised criteria were provided 
to the veteran at appropriate points in the appeals process.  
See SOC of March 2003, SSOCs of November 2005 and March 2006.  
Moreover on May 12, 2006, the RO provided additional notice 
as to determination of disability rating and effective dates; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The veteran's service 
medical records are associated with the claims file, as are 
VA and private treatment records.  The veteran has been 
afforded several VA examinations in connection with his 
claim, and the reports of those examinations are associated 
with the claims file.  Significantly, neither the veteran or 
his representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence 
pertinent to the claim for increased rating that needs to be 
obtained.  There also is no basis to further develop the 
record to create any additional evidence to be considered in 
connection with the claim.  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  

II.  Analysis

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155  
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the  
disability more closely approximates the criteria for the  
higher rating; otherwise, the lower rating applies.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The initial 20 percent rating veteran's service-connected 
recurrent lumbosacral strain with history of thoracolumbar 
scoliosis was assigned under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295, pursuant to which lumboscral strain is 
evaluated.  

Effective September 26, 2003, the portion of the rating 
schedule for evaluating musculoskeletal disabilities of the 
spine was revised.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. at 9; 
DeSousa v. Gober, 10 Vet. App. at 467.  See also VAOPGCPREC  
3-2000 (2000) and 7-2003 (2003).  The retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

As the RO has considered both the former and revised 
criteria, and furnished the veteran with notice of the 
revised criteria in the November 2005 SSOC, there is no due 
process bar to the Board in also considering the former and 
revised criteria, as applicable.  

Prior to September 26, 2003, former Diagnostic Code 5295 
provided for assignment of a 10 percent rating for 
characteristic pain on motion.  A 20 percent rating is 
warranted for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent rating is warranted for 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending in 
the standing position, a loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003). 

Alternatively, prior to September 26, 2003, the veteran's 
disability could be rated under former Diagnostic Code 5292 
(limitation of motion for the lumbar spine).  Under this 
diagnostic code, a 10 percent rating is warranted for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 40 percent rating for severe impairment.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2003).  

Under the former and revised criteria, the terms "mild," 
"moderate," and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
equitable and just.  38 C.F.R. § 4.6. 

Also under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. 38 U.S.C.A. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Codes 5292 and 5295 (as in effect prior 
to September 26, 2003), the Board finds that no rating higher 
than 20 percent is assignable.  Prior to September 26, 2003, 
the medical evidence pertinent to the claim reflects 
complaints of low back pain with occasional spasms; despite 
complaints of pain, the appellant retained nearly full range 
of motion on examination, and there was no appreciable 
neurological pathology, muscle atrophy, incoordination, or 
loss of strength.

On VA (QTC) examination of September 2001, the veteran 
demonstrated bilateral muscle spasm as well as some weakness.  
Straight leg raising was negative.  The examiner reported 
normal range of motion with a mild amount of pain.  Range of 
motion was not affected by fatigue, weakness, lack of 
endurance or incoordination.  Outpatient treatment records 
such as those from November 2002 reflect full range of motion 
and normal neurological findings.  Straight leg raising was 
negative.  The foregoing together with the absence of any 
appreciable neurological pathology, muscle atrophy, 
incoordination, loss of strength demonstrates that no more 
than the 20 percent evaluation assigned for the period prior 
to September 26, 2003 is warranted.  Certainly, the evidence 
demonstrates a condition falling well short of the criteria 
for a 40 percent rating under the criteria of either 
Diagnostic Code 5292 or 5295.

Effective September 26, 2003, musculoskeletal disabilities of 
the spine (to include lumbosacral strain) are rated under the 
criteria of a General Rating Formula for Diseases and 
Injuries of the Spine.  That criteria provides, as follows:  
A rating of 10 percent is assignable  for forward  flexion of 
the thoracolumbar spine greater than 60 degrees  but not 
greater than 85 degrees; or, combined range of motion  for 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; muscle spasm or guarding, or 
localized tenderness not resulting in abnormal gait or  
abnormal spinal contour.  A rating of 20 percent is 
assignable for forward motion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is assignable  for forward 
flexion of the  thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is assignable or unfavorable ankylosis 
of the entire thoracolumbar spine.  A rating of 100 percent 
is awarded for  unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under the revised rating schedule, normal range of 
motion of the thoracolumbar spine is as follows:  flexion to 
90 degrees,  extension to 30 degrees, lateral flexion 30 
degrees bilaterally, and rotation 30 degrees bilaterally.  38 
C.F.R. § 4.71a, Plate V (2005). 

Pertinent evidence since September 26, 2003 consists of 
outpatient treatment records as well as the results of a 
private chiropractor's report from April 2004, together with 
a VA examination report from August 2005.

The April 2004 chiropractors' report noted the veteran's 
report of low back pain radiating down into his right and 
left hip joints as well as down into the legs, with resulting 
numbness in the toes.  On clinical evaluation, the veteran 
was unable to perform lumbar range of motion due to his 
inability to tolerate the discomfort.  The chiropractor 
reported that a radiographic study of the veteran's lumbar 
spine revealed moderate levels of disc and joint degeneration 
at levels L-4, L-5, and S-1.  

A VA examination was conducted in August 2005 by a physician.  
The examiner conducted a complete review of the claims file 
and reported the most detailed findings.  The examination 
report reflects the veteran could demonstrate flexion to 90 
degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, bilateral rotation to 75 degrees.  Some 
discomfort was reported by the veteran at extremes of ranges; 
however, there was no objective evidence of pain, weakness or 
excess fatigability or incoordination at the examination.  
The examination for scoliosis showed an essentially straight 
spine.  No appreciable neurological abnormalities were 
appreciated.  There was no history of incapacitating episodes 
requiring bedrest prescribed by a physician.  The veteran 
reported that he was last treated by a chiropractor in 2004.  

After a longitudinal view of the evidence, the Board 
concludes that the August 2005 examination more accurately 
represents the status of the veteran's service connected 
lumbosacral strain and that the April 2004 chiropractor's 
report represents at most a temporary exacerbation of the 
disability, within the scope of impairment contemplated by 
the 20 percent rating.  Since September 26, 2003, apart from 
a temporary exacerbation, the veteran has had back flexion to 
90 degrees, extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, bilateral rotation to 75 degrees.  Some 
discomfort has been reported by the veteran at extremes of 
ranges; however, there is no objective evidence of pain, 
weakness or excess fatigability or incoordination.  The 
weight of outpatient treatment records together with the 
August 2005 examination report reflect that his April 2004 
exacerbation did not worsen his back problem so as to warrant 
any higher rating.  

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
lumbar spine disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination, 
the Board finds that, with consideration of the veteran's 
assertions as to his pain and associated functional loss, the 
current 20 percent rating properly compensates him for the 
extent of his functional loss due to pain.  In reaching this 
determination, the Board has considered the specific 
September 2001 VA (QTC) findings as well as the August 2005 
VA orthopedic examination findings that the veteran exhibited 
only mild pain with respect to his lumbar spine, that minimal 
pain was noted on range of motion testing of the cervical 
spine, and that there was no weakness, fatigability, 
decreased endurance, or incoordination.  Considering the 
single exacerbating episode in 2004, the Board concludes that 
the service connected disability is not so disabling as to 
warrant assignment of a higher rating.

The aforementioned discussion makes clear that, prior to and 
since the September 26, 2003 effective date of the change in 
rating criteria for evaluating the veteran's service-
connected low back strain, no more than a 20 percent rating 
is warranted.  The disability also is not shown to result in 
any manifestations that would warrant the assignment of any 
higher rating under any other pertinent provision of VA's 
Rating Schedule.  For example, ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A review of clinical findings indicates 
that the veteran could perform range of motion testing of the 
disabled joint.  Such clearly establishes that ankylosis is 
not present.  Thus, the criteria for rating ankylosis are 
inapplicable and cannot serve as the basis for an increased 
rating.  Likewise, there is no evidence of disk syndrome or 
any other findings that warrant consideration of any other 
rating schedule provision for evaluating the veteran's back.

The above determinations are based upon consideration of 
application provisions of the VA's rating schedule.  The 
Board also finds that the record presents no a basis for 
assignment of a higher rating in this case on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) (cited 
to in the March 2003 SOC).  There simply is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitated frequent periods 
of hospitalization, or that the disability otherwise presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the normal schedular 
rating criteria.  In the absence of evidence of such factors 
as those outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Under these circumstances, the Board determines that the 
claim for a rating higher than 20 percent for lumbosacral 
strain with a history of thoracolumbar scoliosis must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for lumbosacral strain with 
a history of thoracolumbar scoliosis is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


